Citation Nr: 1815515	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  14-02 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for residuals of a left eye cataract surgery.

2.  Entitlement to an initial compensable rating for right foot calcaneal heel spurs. 

3.  Entitlement to an initial compensable rating for left foot calcaneal heel spurs.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

I. Cannaday, Associate Counsel



INTRODUCTION

The Veteran had active naval service from January 1976 to January 2000. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 and April 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  Jurisdiction over the case has since been transferred to the RO in Reno, Nevada.

In connection with this appeal, the appellant testified at a videoconference hearing before the undersigned Veterans Law Judge in January 2018 and accepted that hearing in lieu of an in-person hearing before a member of the Board.  A transcript of that hearing has been associated with the claims file.


REMAND

The Board finds that additional development is required before the Veteran's claims on appeal are decided.  

In this case, the Veteran was most recently afforded a VA examination in August 2015.  At his January 2018 hearing, he indicated a worsening of his foot disabilities.  Indeed, he specifically stated that his feet have gotten worse since the August 2015 VA examination.  He stated that the heels of his feet were really tender, and that he started the day while walking on his toes to help minimize pain.

As the above evidence indicates a possible worsening of that the Veteran's bilateral foot disability picture since his last VA examination, an additional examination should be afforded to gauge the current level of severity of his bilateral calcaneal heel spurs.  

The Veteran was last afforded a VA examination for his left eye disability in February 2012.  The examiner diagnosed the Veteran with pseudophakia, diabetes without retinopathy, and photophobia.  The examiner noted that Veteran's photophobia was related to his cataract surgery.  The examiner opined that the Veteran's left eye cataract disability was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  In so finding, the examiner stated that the Veteran's left eye cataract was cortical, and that cortical cataracts are hereditary. 

In general, service connection may not be granted for congenital or developmental defects, as they are not considered a disease or injury for the purpose of service connection.  38 C.F.R. §§ 3.303 (c), 4.9 (2017).  However, service connection may be granted for a congenital or hereditary disease, as opposed to a defect, where the disease first manifested during service, or where it preexisted service but was aggravated or worsened beyond its normal progression as a result of service.  VAOPGCPREC 82-90 (July 18, 1990); VAOPGCPREC 67-90 (July 18, 1990). Moreover, although VA regulations specifically prohibit service connection for congenital defects, if a defect is subject to a superimposed disease or injury, service connection may be warranted for the resultant disability.  See VAOPGCPREC 82-90.  

The Board notes that there are multiple in-service notations of eye trouble, and discomfort.  Moreover, the Veteran stated that something got in his eye while on active duty causing the cataract development.  The February 2012 VA examiner did not address these concerns.  Thus, a new VA examination is necessary.

Additionally, current treatment records should be identified and obtained before a decision is made in this case.

Accordingly, the case is REMANDED for the following action:

1. Identify and obtain any pertinent, outstanding VA and private treatment records and associate them with the claims file.  

2. Then, schedule the Veteran for a VA examination by an examiner with appropriate expertise to diagnose any currently present residuals of left eye cataract surgery.  The claims file must be made available to, and reviewed by the examiner.  Any indicated studies must be performed.  

Based upon the examination results and the review of the record, the examiner should make a determination as to whether the Veteran's left eye cataract disability, was a defect, disease, or are the result of an injury.  

In determining whether a condition is a defect, as opposed to a disease or injury, the examiner should consider that the term "disease" is broadly defined as any deviation from or interruption of the normal structure or function of any part, organ, or system of the body that is manifested by a characteristic set of symptoms and signs and whose etiology, pathology, and prognosis may be known or unknown.  On the other hand, the term "defects" are defined as structural or inherent abnormalities or conditions that are more or less stationary in nature.

Once the left eye cataract condition has been identified and characterized as a defect, disease, or the result of an injury, the examiner should provide the following opinions:

a)  Did the Veteran have a left eye cataract condition (a disease or a disability resulting from injury ONLY, not defect) that clearly and unmistakably existed prior to his active service?  If so, was any pre-existing cataract condition (a disease or a disability resulting from injury ONLY) clearly and unmistakably NOT aggravated during active service? 

b)  For any disability determined to be a defect, is it at least as likely as not (50 percent or better probability) that the Veteran developed superimposed left eye pathology as a result of his active service? 

c)  For any diagnosed left eye disability not found to clearly and unmistakably exist prior to the Veteran's service, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the disability had its onset during the Veteran's active service, or is otherwise etiologically related to such service.  In forming the opinion, the examiner should specifically consider and address the September 1978, January 1984, February 1985, March 1986, August 1992, and June 1999 in-service notations of eye trouble.  

The rationale for all opinions expressed must be provided.

3.  Schedule the Veteran for a VA examination by an examiner with sufficient expertise to determine the current level of severity of all impairment resulting from his service-connected bilateral calcaneal heel spurs.  The claims file must be made available to, and reviewed by the examiner.  All indicated tests and studies must be performed.  The examiner must provide all information required for rating purposes.  

In assessing the severity of the bilateral foot disabilities, the examiner should test for pain on both active and passive motion, in weight-bearing and non-weight bearing, and if possible with the range of the opposite undamaged joint.  Correia, 28 Vet. App. at 168-70.

4.  Confirm that the VA examination reports and any opinions provided comport with this remand, and undertake any other development found to be warranted.

5.  Then, readjudicate the issues on appeal.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow appropriate time for response.  Then, return the case to the Board.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




